Citation Nr: 1608898	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left Achilles tendonitis.

2.  Entitlement to service connection for a stress fracture of the left 2nd metatarsal.

3.  Entitlement to service connection for ulcerative colitis.

4.  Entitlement to service connection for gastroesophageal reflux disease.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1999 to November 1999 and August 2002 to July 2003, and served in the Reserves at all other times between January 1999 and May 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to service connection for a back disorder and left knee disorder as secondary to the Veteran's service-connected left ankle sprain and now service-connected stress fracture of the left 2nd metatarsal have been raised by the record at the Veteran's December 2015 hearing before the Board, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for left Achilles tendonitis, ulcerative colitis, and gastroesophageal reflux disease (GERD) are addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's stress fracture of the left 2nd metatarsal had its onset during his active service.


CONCLUSION OF LAW

The criteria for service connection for a stress fracture of the left 2nd metatarsal have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims he had a stress fracture of his left 2nd metatarsal during service and that he continues to experience problems with his left foot to date.  The Veteran's service treatment records demonstrate he injured his left foot in September 1999 and that the diagnosis was a stress fracture of the 2nd metatarsal.  The Veteran testified at his December 2015 hearing before the Board that he experienced left foot pain through the years on and off since then.

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The most probative medical evidence of record is a September 2012 VA medical opinion.  The VA medical professional providing that opinion found that the Veteran's service treatment records documented a diagnosis for a left 5th metatarsal stress fracture in September 1999 and that there were no findings of, complaints, or treatment for the Veteran's claimed stress fracture of the left 2nd metatarsal.  This is incorrect as the medical evidence demonstrates that the Veteran did have a stress fracture of the left 2nd metatarsal in September 1999; further, there is no evidence the Veteran ever experienced a stress fracture in the left 5th metatarsal.

However, based on the September 2012 VA medical professional's incorrect reading of the service treatment records, he or she rendered an opinion finding the Veteran's left foot 5th metatarsal stress fracture was "at least as likely as not" incurred in or caused by the Veteran's active duty service and that the Veteran's stress fracture of the 2nd metatarsal was "not at least as likely as not" incurred in or due to the Veteran's active duty service.  Based on the foregoing, Board finds that had the VA medical professional accurately reviewed the service treatment records, demonstrating a stress fracture of the left 2nd metatarsal during service, that the VA medical professional would have rendered a positive opinion with regard to that claim.

As such, service connection for a stress fracture of the left 2nd metatarsal is granted.


ORDER

Service connection for a stress fracture of the 2nd metatarsal is granted.


REMAND

Service Connection for Left Achilles Tendonitis

The Veteran was afforded a May 2012 VA medical examination with regard to his claim for service connection for left Achilles tendonitis.  The examiner found that the Veteran's left Achilles tendonitis was "not at least as likely as not (50 percent or greater probability)" incurred in or caused by complaints in service and that there was no current diagnoses of left Achilles tendonitis.  The examiner reasoned that on examination the Veteran's left ankle was not significant for tendinopathy and the Veteran's reported symptoms and physical examination were not consistent with Achilles tendonitis.  While the examiner's reasoning supported an opinion finding no relationship between left Achilles tendonitis and the Veteran's service, the examiner contradictorily stated there was a 50 percent or greater probability that it was due to service.  In a September 2012 addendum opinion, the same VA medical professional who conducted the May 2012 VA examination opined that the Veteran's left Achilles tendonitis was "at least as likely as not (50 percent probability or greater)" due to his service, yet the rationale again supported a negative opinion, finding that the Veteran's left ankle problems in service had resolved without sequelae.

Because those two opinions were inadequate, a new VA medical opinion was requested and in August 2015, a VA medical professional found the Veteran's left Achilles tendonitis was "less likely as not" incurred in or caused by an event or injury in service because the Veteran's in-service ankle sprain and mild Achilles tendonitis were both treated conservatively and he recovered without residual effects.  The VA medical professional based this opinion, in part, on the May 2012 VA examination and further noted that "nothing of a subjective or objective nature at the time of examination suggested injury to the Achilles tendon."  The Board finds this medical opinion is also inadequate because there is now private medical evidence associated with the record demonstrating a current diagnosis of Achilles tendonitis.

The Veteran provided a December 2015 letter from his orthopedic doctor, G. G., M.D., who opined that the Veteran's Achilles tendonitis was "more likely than not" related to his boot camp injury.  This opinion, however, is not probative as there is no rationale for that conclusion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (finding that medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

As there is not one probative medical opinion of record with which to decide the Veteran's claim, a remand is required to provide him with a new VA examination and opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Service Connection for Ulcerative Colitis & GERD

With regard to the Veteran's claims for service connection for ulcerative colitis and gastroesophageal reflux disease (GERD), the Veteran has alleged that while taking high doses of Ibuprofen during service for his left ankle, he experienced bloody stools, which either caused or aggravated ulcerative colitis and GERD.

A November 2011 letter from R. R., M.D., the Veteran's gastroenterologist, states that Ibuprofen is a medication that has "the potential to exacerbate colitis," and is a medication which Dr. R. R. recommends patients with ulcerative colitis and inflammatory bowel disease avoid.  The Veteran submitted an April 2012 letter from Dr. R. R., which stated that heat, stress, and Ibuprofen use associated with the Veteran's military service "might have" exacerbated his ulcerative colitis.  Dr. R. R. indicated that while heat and stress do not cause ulcerative colitis, they may be poorly tolerated in a patient with active inflammatory bowel disease and that Ibuprofen can cause mucosal damage to the gastrointestinal tract, which can aggravate ulcerative colitis.  Another December 2015 letter from Dr. R. R. states stress, heat, eating too fast, and nonsteroidal-product medications, which were all present while the Veteran was in basic training, "may exacerbate" the Veteran's ulcerative colitis and GERD and that both ulcerative colitis and GERD "may have been" present during his time in active duty service.

These letters from Dr. R. R. suggest a relationship between the Veteran's active duty service and his ulcerative colitis and GERD, but do not provide an opinion which VA can use to adjudicate the Veteran's claim because they are speculative in nature, do not provide a rationale, and do not indicate whether the Veteran experienced temporary exacerbations of his disabilities during service or whether those exacerbations permanently aggravated his disabilities.  See Miller, 11 Vet. App. at 348; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

The Veteran has not yet been afforded VA examinations for these claimed disabilities and must be afforded the appropriate VA examinations on remand.  The examiner must consider whether ulcerative colitis and GERD were present prior to the Veteran entering either period of active duty service.  The medical evidence of record reflects that ulcerative colitis and GERD were not diagnosed until 2007; however, the Veteran may have exhibited symptoms of those disabilities prior to the official diagnoses.  As neither disability was noted on the Veteran's entrance examinations for either period of active duty service, he is presumed to have been in sound condition upon entry.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment records and associate them with the electronic evidence of record.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether left Achilles tendonitis is related to his military service.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any currently or previously diagnosed left Achilles tendonitis is related to the Veteran's active duty service.  The examiner must state upon what specific evidence this determination is based.

* Whether any currently or previously diagnosed left Achilles tendonitis is related to the Veteran's service-connected left ankle sprain.  The examiner must state upon what specific evidence this determination is based.

* Whether any currently or previously diagnosed left Achilles tendonitis is related to the Veteran's now service-connected stress fracture of the left 2nd metatarsal.  The examiner must state upon what specific evidence this determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded the appropriate VA examination to determine whether any ulcerative colitis found is related to his active military service.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

Whether the Veteran's ulcerative colitis existed prior to either period of active duty service.  The examiner must provide a thorough explanation for this determination and must discuss the specific evidence upon which this finding is based.

* If the examiner determines that the Veteran's ulcerative colitis did exist prior to active duty service, the opinion must address whether it was aggravated (permanently worsened) due to his active duty service, to include as due to heat, stress, eating too fast, and taking high doses of Ibuprofen.  The examiner must provide a thorough explanation for this determination and must state the specific evidence upon which this finding is based.

* If the examiner determines that the Veteran's ulcerative colitis did not exist prior to active duty service, the opinion must state whether the Veteran's ulcerative colitis is related to his active duty service, to include as due to heat, stress, eating too fast, and taking high doses of Ibuprofen.  The examiner must provide a thorough explanation for this determination and must discuss the specific evidence upon which this finding is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded the appropriate VA examination to determine whether any GERD found is related to his active military service.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

Whether the Veteran's GERD existed prior to either period of active duty service.  The examiner must provide a thorough explanation for this determination and must discuss the specific evidence upon which this finding is based.

* If the examiner determines that the Veteran's GERD did exist prior to active duty service, the opinion must address whether it was aggravated (permanently worsened) due to his active duty service, to include as due to heat, stress, eating too fast, and taking high doses of Ibuprofen.  The examiner must provide a thorough explanation for this determination and must state the specific evidence upon which this finding is based.

* If the examiner determines that the Veteran's GERD did not exist prior to his active duty service, the opinion must state whether the Veteran's GERD is related to his active duty service, to include as due to heat, stress, eating too fast, and taking high doses of Ibuprofen.  The examiner must provide a thorough explanation for this determination and must discuss the specific evidence upon which this finding is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


